Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This office action is in response to application filed on 3/11/2021.
Claims 1-20 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in communication with Thomas Meagher (29831) on 2/16/2022 to obviate any potential issues and to put the claims in condition for allowance.
 
The application has been amended as follows:



6. (Currently Amended) The method according to claim 1, 
whereby each subsystem of the plurality of qubit subsystems comprises a specialized location, whereby: two single qubits may be joined into the specialized location from neighboring locations if the specialized location is empty; qubits may be split from the specialized location towards neighboring empty locations; and qubits located at the specialized location may all be submitted to a quantum gate. 



-end of currently amended claims-

The following is an examiner’s statement of reasons for allowance: 

The closest cited prior art—
USPG No. 20190156242  to Haener et al., quantum computing with total number of available qubits and maximum number of available gates.
US Patent No. 9663358 to Cory et al., discloses processing a first qubit in a first processor node and a second qubit in a second processor node.

The cited prior art taken alone or in combination fail to teach at least “compiling a first section of the specific quantum circuit on a first qubit subsystem of the plurality of qubit subsystems by successively selecting quantum gates from the specific quantum circuit;
wherein if a selected quantum gate is to be applied to qubits assigned to different qubit subsystems, coding the passing of a qubit from the first qubit subsystem to a second qubit subsystem of the plurality of qubit subsystems through a junction connecting the first qubit subsystem to the second qubit subsystem;.”, as similarly recited in independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Wang whose telephone number is 571-272-5934.  The examiner can normally be reached on Monday-Friday from 8:00AM to 4:00PM EST. Any inquiry of general nature or relating to the status of this application should be directed to the TC2100 Group receptionist: 571-272-2100.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock, can be reached at 571-272-3759.    The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/PHILIP WANG/Primary Examiner, Art Unit 2199